 Case 18-14052-KHK             Doc 18 Filed 01/19/19 Entered 01/20/19 00:26:30                           Desc Imaged
                                    Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Alexandria Division
                                              200 South Washington Street
                                                 Alexandria, VA 22314

                                                              Case Number 18−14052−KHK
                                                              Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Stephen Chih−Chieh Su
   1615 North Queen Street, M604
   Arlington, VA 22209
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−4120
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

 NOTICE IS GIVEN THAT:

     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
 notice was sent, assets have been recovered by the trustee.

     Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
 bankruptcy court at the address below on or before:

                                         Date: April 18, 2019

 Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
 debtor's estate.

 A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office. It may be filed by
 regular mail. To receive acknowledgment of your filing, you may either enclose a stamped self−addressed
 envelope and a copy of this proof of claim or you may access the court's PACER system
 (www.pacer.psc.uscourts.gov) to view your filed proof of claim.

 There is no fee for filing the proof of claim

 Any creditor who already has filed a proof of claim need not file another proof of claim.

 Address of the Bankruptcy Court                               For the Court,

 200 South Washington Street                                   William C. Redden, Clerk
 Alexandria, VA 22314                                          United States Bankruptcy Court

                                                               Dated: January 16, 2019

                                                               [B2040.jsp]
     Case 18-14052-KHK          Doc 18 Filed 01/19/19 Entered 01/20/19 00:26:30                Desc Imaged
                                     Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 18-14052-KHK
Stephen Chih-Chieh Su                                                                   Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: shepherda              Page 1 of 2                   Date Rcvd: Jan 17, 2019
                               Form ID: 2040                Total Noticed: 53


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2019.
db             +Stephen Chih-Chieh Su,    1615 North Queen Street, M604,     Arlington, VA 22209-2801
cr             +WELLS FARGO BANK, N.A.,    BWW Law Group, LLC,     8100 Three Chopt Rd,    Suite 240,
                 Richmond, VA 23229-4833
cr             +Wells Fargo Bank, N.A.,    c/o BWW Law Group, LLC,     8100 Three Chopt Rd., Suite 240,
                 Richmond, VA 23229-4833
14636975        ACE Private Risk Svcs/CHUBB,    PO Box 94836,     Cleveland, OH 44101-4836
14636976       +Alice Kidwell,    3419 Arnold Lane,    Falls Church, VA 22042-3505
14636977        Arlington CountyTreasurer,    PO Box 1754,    Merrifield, VA 22116-1754
14636979        Bayview Loan Servicing,    PO Box 331409,    Miami, FL 33233-1409
14636980       +Bennett Park Apartment Parking,     1601 Clarendon Blvd.,    Arlington, VA 22209-2821
14636982       +Burgundy Farm Country Day,    3700 Burgundy Road,     Alexandria, VA 22303-1099
14636983       +Caulkins & Bruce, PC,    2311 Wilson Blvd., Suite 625,     Arlington, VA 22201-5422
14636984       +Cavalry SPV I, LLC,    for Citibank, N.A.,    1390 Piccard Dr., Ste. 315,
                 Rockville, MD 20850-6539
14636985       +Chris & Trey House,    6622 Van Winkle Drive,     Falls Church, VA 22044-1010
14636986       +Comcast,    PO Box 3001,   Southeastern, PA 19398-3001
14636989       +ConnectUS, LLC,    2231 Crystal Ddr., Ste. 1000,     Arlington, VA 22202-3726
14636988       +ConnectUS, LLC,    2231 Crystal Dr., Ste. 1000,     Arlington, VA 22202-3726
14636987       +ConnectUs, LLC,    2231 Crystal Drd., Ste. 1000,     Arlington, VA 22202-3726
14636990       +Consolidated Edison of NY, Inc,     ATTN: Law Dept.,    4 Irving Pl., Rm. 1875,
                 New York, NY 10003-3502
14636991       +Direct TV/AT&T,    PO Box 5014,   Carol Stream, IL 60197-5014
14636992        Don Fierce,    115 F Street, Ste. 950,    Washington, DC 20004-0000
14636993       +First Tennessee/Horizon,    165 Madison Ave.,     Memphis, TN 38103-2723
14636994       +Frank Waikart,    5408 Albermarle Street,    Bethesda, MD 20816-1825
14636996       +GC Services Ltd Ptnshp,    for Chase Bank USA, NA,     PO Box 1545,   Houston, TX 77251-1545
14636995       +Gates Hudson,    1250 23rd Street, NW,    Washington, DC 20037-1164
14636997       +Hasani Jaali,    1881 North Nash St.,    Apt. 1104,    Arlington, VA 22209-1567
14636998       +Henry & Michelle Fang,    2921 Waterstone Ct,     Fort Collins, CO 80525-6634
14636999       +Kris & Matt Snow,    20144 Bandon Dunes Ct.,    Ashburn, VA 20147-7019
14637003       +MRS BPO, LLC,    for Toyota Credit,    1930 Olney Avenue,    Cherry Hill, NJ 08003-2016
14637000       +Mack Edge Management LLC,    411 Lafayette St., 5th Fl.,     New York, NY 10003-7035
14637001       +Marwan Jabbour,    14322 Climbing Rose Way,    Unit 302,    Centreville, VA 20121-5145
14637002       +Maryanne Shearer,    808 Stanley Drive,    Fernandina Beach, FL 32034-2420
14637005        Nationwide Credit, Inc.,    PO Box 14581,    Des Moines, IA 50306-3581
14637004        Nationwide Credit, Inc.,    for Chase Bank USA, NA,     PO Box 14581,    Des Moines, IA 50306-3581
14637006       +Pattrick Mattson,    28 Tanglewylde Ave,    Bronxville, NY 10708-3112
14637007       +Paul Ching-I Fang,    Family Trust,    2921 Waterstone Ct,    Fort Collins, CO 80525-6634
14637008        PayPal Credit,    PO Box 71202,   Charlotte, NC 28272-1202
14637010       +Sergio Ado,    17508 Redland Rd.,    Derwood, MD 20855-1203
14637012       +Spectrum Cable,    256-258 W 125th St.,    New York, NY 10027-4410
14637013       +Steven Kidwell,    3419 Arnold Lane,    Falls Church, VA 22042-3505
14637014       +Steven Meyer,    1091 245th Street,    Woodville, WI 54028-7032
14637015       +Studebaker Submetering NOVA,    PO Box 580500,     Charlotte, NC 28258-0500
14637016       +Susan & Duncan Yaggy,    PO Box 51037,    Durham, NC 27717-1037
14637018       +Toan Nguyen,    1615 North Queen Street,    M601,    Arlington, VA 22209-2801
14637020       +Victoria Wu,    9685 Liberia Avenue,    Manassas, VA 20110-1739
14637021       +Wells Fargo,    2200 Clarendon Blvd.,    Arlington, VA 22201-3331
14637023       +Yaggy Corporation,    PO Box 51037,    Durham, NC 27717-1037

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BDFKING Jan 18 2019 08:03:00      Donald F. King,    1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
14636978        EDI: CINGMIDLAND.COM Jan 18 2019 08:03:00      AT&T,    PO Box 536216,    Atlanta, GA 30353-6216
14636981       +E-mail/Text: bknotice@bofifederalbank.com Jan 18 2019 03:19:37       Bofi Federal Bank,
                 9205 West Russell Rd.,    Ste. 400,   Las Vegas, NV 89148-1468
14637009       +EDI: DRIV.COM Jan 18 2019 08:03:00      Santander Bank,    PO Box 961245,
                 Fort Worth, TX 76161-0244
14637011       +E-mail/Text: bm@simplyfunding.com Jan 18 2019 03:21:33       Simply Funding, LLC,
                 55 Broadway, Suite 1902,    New York, NY 10006-3740
14637017        EDI: AISTMBL.COM Jan 18 2019 08:03:00      T-Mobile Bankruptcy Team,     PO Box 53410,
                 Bellevue, WA 98015-3410
14637019        EDI: TFSR.COM Jan 18 2019 08:03:00      Toyota Financial Services,     P.O. Box 5855,
                 Carol Stream, IL 60197-0000
14637022        EDI: WFFC.COM Jan 18 2019 08:03:00      Wells Fargo Home Mortgage,     PO Box 10335,
                 Des Moines, IA 50306-0335
                                                                                               TOTAL: 8

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              Santander Consumer USA Inc.
       Case 18-14052-KHK               Doc 18 Filed 01/19/19 Entered 01/20/19 00:26:30                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 0422-9                  User: shepherda                    Page 2 of 2                          Date Rcvd: Jan 17, 2019
                                      Form ID: 2040                      Total Noticed: 53

aty*                 +Donald F. King,      1775 Wiehle Avenue, Suite 400,           Reston, VA 20190-5159
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2019 at the address(es) listed below:
              Donald F. King    Kingtrustee@ofplaw.com, va50@ecfcbis.com
              Donald F. King    on behalf of Trustee Donald F. King Kingtrustee@ofplaw.com, va50@ecfcbis.com
              Jeffery T. Martin, Jr.    on behalf of Debtor Stephen Chih-Chieh Su jtm@henrylaw.com,
               marcel@henrylaw.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Karl A. Moses, Jr.    on behalf of Creditor   WELLS FARGO BANK, N.A. bkvaecfupdates@bww-law.com,
               karl.moses@bww-law.com
              Kyle Thomas Libby    on behalf of Creditor   Wells Fargo Bank, N.A. kyle.libby@bww-law.com,
               bkvaecfupdates@bww-law.com
              Sara A. John   on behalf of Creditor    Santander Consumer USA Inc. sara_john@eppspc.com
                                                                                             TOTAL: 7
